Case 4:18-cv-00247-ALM Document 183-8 Filed 06/22/20 Page 1 of 5 PageID #: 4199




                                  Exhibit 8




                                      63
Case 4:18-cv-00247-ALM Document 183-8 Filed 06/22/20 Page 2 of 5 PageID #: 4200




              Case5:14-cv-01059-BLF DocumentllS Filedl2/ll/14 Pagelof4



       Judge Beth Freeman
       Courtroom 3 - 5th Floor
       San Jose Courthouse
       280 South 1st Street
       San Jose, CA 95113 December 11, 2014

       Re: ViaView Retzlaff, et al.
            Case No. 5:14-cv-01059-BLF



       Dear Judge Freeman:

               A copy of this letter has been filed with PACER and delivered to all parties of

       record, as outlined below.


               In an abundance of caution I wish to inform you that we will soon be engaging in

       disco ery against plaintiffs James McGibney and ViaView in the form of noticing

       McGibney to appear for a deposition in the state of Texas, as well as ordering him and

       ViaView to produce numerous personal and financial records.

               While I understand that there is an anti-SLAPP motion (that I filed) pending

       before this Court, and that there is a automatic stay in discovery as a result, the

       questioning of McGibney under oath and the document production will all be taking

       place as a result of the recent Texas appellate court decision in an ongoing lawsuit

       involving the parties that was filed prior to this federal lawsuit.

              As you know, I have repeatedly pointed out to this Court that McGibney and his

       attorney Jay Leiderman are nothing but legal terrorists who are engaging in a cross¬

       country SLAPP spree. One of the SLAPP suits they filed was against me (and my co¬

       defendants here) in Texas state district court in Fort Worth, Case No. 067-270-699-14,

       styled James McGibney v. Thomas Retzlaff, et al. In a case that was argued by Houston,


                                                     1

                                                         64
Case 4:18-cv-00247-ALM Document 183-8 Filed 06/22/20 Page 3 of 5 PageID #: 4201




             Case5:14-cv-01059-BLF DocumentllS Filedl2/ll/14 Page2 of 4




      TX attorney Jeffrey Dorrell, in which I participated, the Texas Second Court of Appeals in

      Fort Worth, in case No. 2-14-00215-CV, just issued an opinion today determining that, in

      fact, McGibney has violated the law by filing a SLAPP lawsuit against me and the other

      defendants. The appellate court has remanded the case back to the trial court for

      proceedings to assess attorney s fees and sanctions. Such an award is mandatory under

      Texas law. See Texas Civil Practice & Remedies Code § 27.009.

              As such, it will be necessary to conduct a deposition of James McGibney so as to

      find out various things that will be relevant to the amount of sanctions that the trial

      court will award as punishment for McGibney s illegal conduct, and to compensate us

      for the damages that he has caused.

             The topics that will be explored will clearly be relevant to this case here in your

      court, Judge Freeman.


             We will be specifically questioning McGibney on the identities of his associates

      and the activities they have engaged in together, such as: Adam Steinbaugh,

      McGibney s Twitter side-kicks Cattyldiot (@Cattyldiot, among other aliases) (an as yet

      unidentified middle-aged white male) and Cpt. Obvious (@Captian_0, among other

      aliases) (a man alleged to be Robert Lewis (Rob) Holmes), Kirsten Claire Olson-Curry,

      Carolyn Joy Dean-Pillutla, Philip R. Klein, Deric Lostutter, and Tracey A. Glass.

             I am particularly curious as to exactly how it was the McGibney created the FAKE

       evidence that he used to lie and get my co-defendant Lane Lipton brought into court

      here and who exactly helped him with this.




                                                        65
Case 4:18-cv-00247-ALM Document 183-8 Filed 06/22/20 Page 4 of 5 PageID #: 4202




             Case5:14-cv-01059-BLF Documentll3 Filedl2/ll/14 Page3of4



              Subpoenas will be issued for McGibney s computer records, internet &

      telephone records, financial records, and anything else that we can think of that will be

      remotely relevant to determining the amount of sanctions to be awarded - a ery broad

      and comprehensive category, as you well know. McGibney will also be questioned

      about his annoying habit of buying up websites in the names of people - to include

      attorneys defending against his SLAPP suits, and as such, subpoenas will be issued to

      GoDaddy and other web hosting companies.

             I am letting you know all of this now ahead of time because I can practically hear

      the crying of opposing counsel as I type this letter up to you about how I am violating

      the anti-SLAPP discovery stay. But, see, unlike Leiderman, I am not doing this

      unhandedly like he did when he tried to use a bogus restraining order case in Santa

      Clara county court to get subpoenas on me and my fellow co-defendants in violation of

      the law.


             The Texas case was filed first. We also have the Texas Court of Appeals

      supporting my position that this lawsuit here, in your court, is nothing by a SLAPP

      lawsuit and that McGibney and his attorney have violated the law by filing it. Thus, they

      will soon be facing Texas justice in the form of $1 million in sanctions and over $200,000

      in attorney's fees - which will make it the largest anti-SLAPP award in the history of the

      country!

             I am very much looking forward to this opportunity to have a free shot against

      McGibney, and both I and Mr. Dorrell will certainly make the most of it - you can bet on

      it!


                                                  3

                                                       66
Case 4:18-cv-00247-ALM Document 183-8 Filed 06/22/20 Page 5 of 5 PageID #: 4203




             Case5:14-cv-01059-BLF DocumentllS Filedl2/ll/14 Page4of4




              Thank you for your time.




      Respectfully yours,



       /s/Tom Retzlaff
      Tom Retzlaff
      PO Box 92
      San Antonio, Texas 78291-0092

      Defendant, pro se




      Cc

      Jason Leiderman                               Clark Anthony Braunstein
      Attorney for Plaintiffs                       Braunstein & Braunstein, P.C.
      5740 Ralston Street, Suite 300                11755 Wilshire Boulevard, Ste. 2140
      Ventura, CA 93003                             Los Angeles, CA 90025
      California Counsel for Plaintiffs             Counsel for defendant Lane Lipton




      Mr. Joseph W. Spence                          Jeffrey L. Dorrell
      Mr. Paul F. Gianni                            Philip A. Meyer
     Shannon, Gracey, Ratliff & Miller, LLP.        Hanszen & Laporte
     420 Commerce Street, Suite 500                 11767 Katy Freeway, Suite 850
     Fort Worth, Texas 76102                        Houston, TX 77079
     Telephone: 817-336-9333
     FAX: 817-336-3735
     Texas Counsel for Plaintiffs




                                               67
